Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 1 of 6 Page ID #:521




 1 DELILAH VINZON

 2
      Cal. Bar No. 222681; dvinzon@ftc.gov
     JOHN D. JACOBS
 3    Cal Bar No. 134154; jjacobs@ftc.gov
 4
     MARICELA SEGURA
      Cal. Bar No. 225999; msegura@ftc.gov
 5   Federal Trade Commission
 6   10990 Wilshire Boulevard, Suite 400
     Los Angeles, CA 90024
 7   Tel: (310) 824-4300; Fax: (310) 824-4380
 8
     Attorneys for Plaintiff Federal Trade Commission
 9

10

11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13

14
     FEDERAL TRADE COMMISSION,          )        Case No.: 8:19-cv-01728-JVS-JDE
15                                      )
16                        Plaintiff,    )        DECLARATION OF DELILAH
                                        )        VINZON IN SUPPORT OF
17                    v.                )        PLAINTIFF’S MOTION TO
18                                      )        COMPEL RESPONSES TO
     STUDENT ADVOCATES TEAM, LLC, )              PLAINTIFF’S REQUESTS FOR
19                                      )
     et al.,                                     PRODUCTION OF DOCUMENTS
20                                      )        (SET ONE AND SET TWO) TO
                          Defendants.   )        DEFENDANT BRADLEY JASON
21                                      )        HUNT AND PLAINTIFF’S
22                                      )        REQUESTS FOR PRODUCTION
                                        )        OF DOCUMENTS (SET TWO) TO
23                                      )        DEFENDANT SEAN QUINCY
24                                      )        LUCERO
     __________________________________ )
25

26

27

28
Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 2 of 6 Page ID #:522




 1 I, Delilah Vinzon, declare as follows:

 2        1.     I am an attorney for Plaintiff Federal Trade Commission (“FTC”) in its
 3 Western Region Los Angeles office. I am one of the attorneys responsible for

 4 representing Plaintiff in this case, and I make this declaration in support of Plaintiff’s

 5 Motion to Compel Responses to Plaintiff’s Requests for Production of Documents

 6 (Set One and Set Two) to Defendant Bradley Jason Hunt and Plaintiff’s Requests for

 7 Production of Documents (Set Two) to Defendant Sean Quincy Lucero. I have

 8 personal knowledge of the facts stated herein, and could and would competently

 9 testify thereto if called upon to do so.

10        2.     On or about December 5, 2019, Plaintiff propounded its First Set of
11 Requests for Production of Documents Propounded to Defendant Bradley Hunt,

12 (“Hunt Set One”) on Defendant Hunt. Mr. Hunt served his responses on or about

13 January 21, 2020. A true and correct copy of Defendant Bradley Jason Hunt’s

14 Response to Plaintiff’s Requests for Production of Documents, Set One is attached as

15 Exhibit A.

16        3.     On or about March 4, 2020, Plaintiff propounded Plaintiff’s Second Set
17 of Requests for Production of Documents Propounded to Defendant Bradley Hunt

18 (“Hunt Set Two”) and Plaintiff’s Second Set of Requests for Production of
19 Documents Propounded to Defendant Sean Lucero (“Lucero Set Two”). Mr. Hunt

20 and Mr. Lucero served responses on or about April 6, 2020. A true and correct copy

21 of Defendant Bradley Jason Hunt’s Response to Plaintiff Federal Trade Commision’s

22 [sic] Request for Production of Documents, Set Two is attached as Exhibit B. A true

23 and correct copy of Defendant Sean Quincy Lucero’s Response to Plaintiff Federal

24 Trade Commision’s [sic] Request for Production of Documents, Set Two is attached

25 as Exhibit C.

26        4.     On March 5, 2020, on behalf of Plaintiff, I sent a meet and confer letter
27 to Defendants’ counsel, which addressed, in part, Mr. Hunt’s responses to Hunt Set

28


                                               -2-
Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 3 of 6 Page ID #:523




 1 One. A true and correct copy of the letter dated March 5, 2020 is attached as Exhibit

 2 D.

 3        5.     On March 23, 2020, Defendants’ counsel, I. Hooshie Broomand, my
 4 colleague, John Jacobs, and I engaged in a telephonic conference of counsel pursuant

 5 to Local Rule 37-1. The parties discussed the issues raised in the March 5 letter, and

 6 Defendants’ counsel informed Plaintiff’s counsel that they did not have access to

 7 documents due to office closures caused by the COVID-19 pandemic. The parties

 8 agreed to discuss the matter further in the coming weeks.

 9        6.     On August 3, 2020, on behalf of Plaintiff, I sent a meet and confer letter
10 to Defendants’ counsel, which addressed, in part, Mr. Hunt’s responses to Hunt Set

11 One and Hunt Set Two, and Mr. Lucero’s responses to Lucero Set Two. A true and

12 correct copy of the letter dated August 3, 2020 is attached as Exhibit E.

13        7.     On August 13, 2020, during a telephonic discussion between Mr.
14 Broomand, Mr. Jacobs, and me, Defendants’ counsel agreed to search for and

15 produce Mr. Hunt’s and Mr. Lucero’s emails. Mr. Jacobs, sent Defendants’ counsel

16 an email with copy to me memorializing our discussion. A true and correct copy of

17 the August 13, 2020 email, redacted to exclude settlement communications, is

18 attached as Exhibit F.
19        8.     On August 20, 2020, Defendants’ counsel confirmed by email his
20 intention to produce Mr. Lucero’s emails by August 25, 2020 and to engage an

21 independent company to review email accounts to ensure all documents were

22 produced. He also expressed his intention to produce Mr. Hunt’s emails, which were

23 not part of the independent company’s email collection, within two weeks. A true

24 and correct copy of the email exchange containing Mr. Broomand’s email dated

25 August 20, 2020, and Mr. Jacobs’s response email is attached as Exhibit G.

26        9.     Defendants did not produce any emails or other documents by August 25
27 and failed to provide the results of any independent review. Plaintiff’s counsel sent

28 Defendants’ counsel four emails between August 26 and September 8, 2020 inquiring


                                              -3-
Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 4 of 6 Page ID #:524




 1 about Defendants’ intention to produce their emails. A true and correct copy of the

 2 emails dated August 26 and August 28 (Exhibit H), and emails dated September 1

 3 and September 8 (Exhibits I) are attached.

 4        10.   Defendants did not communicate to Plaintiff between August 20 and
 5 September 8. Defendants’ counsel emailed Plaintiff’s counsel on September 9, 2020

 6 and counsel scheduled a call for September 10, 2020. A true and correct copy of the

 7 September 9-10, 2020 email exchange, redacted to exclude conference call

 8 information, is attached as Exhibit J.

 9        11.   On September 10, 2020, during a telephonic conference of counsel
10 between Mr. Broomand and his colleague, Danny Barak, Mr. Jacobs, and me,

11 Defendants’ counsel made numerous representations about their intention to produce

12 Mr. Hunt’s and Mr. Lucero’s emails, reviewing and producing other responsive

13 documents, and supplementing Defendants’ written responses.

14        12.   By email dated September 12, 2020, Defendants’ counsel committed to
15 produce Mr. Lucero’s emails by September 18 and Mr. Hunt’s emails by September

16 25. A true and correct copy of Mr. Broomand’s email dated September 12, 2020 is

17 attached as Exhibit K.

18        13.   Defendants did not produce any emails by September 18.
19        14.   On September 21, 2020, Plaintiff’s counsel emailed Defendants’ counsel
20 asking for a status update. A true and correct copy of Mr. Jacobs’s email dated

21 September 21, 2020 is attached as Exhibit L.

22        15.   On September 23, 2020, Defendants’ counsel informed Plaintiff’s
23 counsel that emails had been loaded to their document review platform and they had

24 started the review process. Mr. Broomand expressed a hope that they could start

25 producing documents by the end of the week, i.e. September 25, 2020.

26        16.   On September 28, 2020, after no documents were produced by
27 September 25, Mr. Jacobs responded to Mr. Broomand’s September 23rd email

28 requesting that Defendants agree to a production schedule and proposed deadlines. A


                                            -4-
Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 5 of 6 Page ID #:525




 1 true and correct copy of the email exchange between September 23 and September

 2 28, 2020 is attached as Exhibit M.

 3        17.    Defendants’ counsel did not respond to Plaintiff’s counsel’s request for a
 4 production schedule.

 5        18.    On October 1, 2020, having received neither a document production nor
 6 a response from Defendants’ counsel, Plaintiff’s counsel circulated a draft Joint

 7 Stipulation related to this Motion pursuant to Local Rule 37-2. A true and correct

 8 copy of my cover email dated October 1, 2020 is attached as Exhibit N.

 9        19.    On October 6, 2020, prior to the deadline to return Defendants’ portion
10 of the Joint Stipulation, Defendants’ counsel informed Plaintiff’s counsel of their

11 intention to produce documents by October 12, and requested that Plaintiff’s extend

12 Defendants’ time to respond with their portions of the Joint Stipulation. Defendants’

13 counsel authorized Plaintiff to file the Motion and Joint Stipulation if Defendants did

14 not respond to the Joint Stipulation by close of business on October 13. Plaintiff

15 agreed. A true and correct copy of the email exchange dated October 6-7, 2020 is

16 attached as Exhibit O.

17        20.    On October 12, 2020, Defendants produced the SAT Supplemental
18 Production containing one 2367 page .pdf of what appears to be at least some of Mr.
19 Lucero’s emails, but not a complete production of all outstanding documents

20 responsive to the Requests for Production at issue in the Motion. A true and correct

21 copy of the cover email sent with the production dated October 12, 2020 is attached

22 as Exhibit P.

23        21.      On October 13, 2020, Plaintiff’s counsel requested that Defendants’
24 counsel produce the SAT Supplemental Production in a format consistent with the

25 Instructions for ESI production in the Requests and as the parties had discussed.

26 Plaintiff’s counsel also requested that Defendants confirm whether the production

27 contained all of Mr. Lucero’s emails, and requested that Defendants stipulate to a

28 deadline to complete production of all responsive documents, including Mr. Hunt’s


                                              -5-
Case 8:19-cv-01728-JWH-JDE Document 63 Filed 10/14/20 Page 6 of 6 Page ID #:526




 1 emails, to avoid the need to file this Motion. Plaintiff informed Defendants that if

 2 Defendants did not respond by close of business on October 13, it would file the

 3 Motion and Joint Stipulation as agreed on October 7. Defendants did not respond.

 4 Accordingly, as authorized by Defendants’ counsel on October 7, Plaintiff is filing

 5 the Joint Stipulation concurrently. A copy of my email dated October 13, 2020 is

 6 attached as Exhibit Q.

 7

 8        I declare under penalty of perjury of the laws of the United States that the
 9 foregoing is true and correct.

10        Executed on October 14, 2020, in Los Angeles, California.
11

12                                                  _____________________________
13                                                  Delilah Vinzon
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


                                              -6-
